Motion to amend remittitur granted. Return of remittitur requested and, when returned, it will be amended by adding thereto the following: Upon the appeal herein there was presented and necessarily passed upon a question under the Constitution of the United States, viz.: Whether defendant’s plea of guilty was coerced by court-assigned counsel thereby depriving him of due process of law under the Fourteenth Amendment. The Court of Appeals held that there was in fact no coercion and no denial of any constitutional right of said defendant. [See 5 N Y 2d 946.]